Fourth Court of Appeals
                               San Antonio, Texas
                                    December 7, 2017

                                  No. 04-17-00369-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                           v.

                                    John AGUERO,
                                       Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 388746
                    Honorable Judge Timothy Johnson, Judge Presiding


                                     ORDER
    The appellee’s second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 12, 2017.



                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2017.


                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court